DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and apparatus for detecting a foreign object on a stage comprising the steps of: acquiring first position information of a first pattern included in a first image; acquiring second position information of a second pattern included in a second image; and detecting one or more foreign objects by comparing the first position information and the second position information.  This judicial exception is not integrated into a practical application because the claims do not have anything more than performance of a set of functions that falls within the “mental processes” grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not have anything more than performance of a set of functions, i.e., acquiring first position information; acquiring second position information; and detecting one or more foreign objects by comparing the first position information and the second position information, which falls within the “mental processes” grouping of abstract ideas.

Claim Analysis:

Interpretation of claim 1: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. The preamble of claim 1 does not positively add limitations to the claimed method, or further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, it indicates an intended use of the claimed method, i.e., acquiring first position information; acquiring second position information; and detecting by comparing the first position information and the second position information.

Step 1: Claim 1 recite acquiring first position information; acquiring second position information; and detecting by comparing the first position information and the second position information. Thus, the claim is to a method that comprises a process for performing a set of steps, which falls within one of the statutory categories of invention (process, machine, manufacture, composition of matter, etc.) MPEP 2106.03.

Step 2A: Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more because acquiring first position information; acquiring second position information; and detecting by comparing the first position information and the second position information, under BRI, can be a thought process implemented with a set of instructions and therefore falls within the “mental processes” grouping of abstract ideas.

Claim 2 is rejected for the same reasons of rejection of claim 1 as detailed above and because claim 2 is directed to detecting particles having an area or a size greater than or equal to a threshold value on the surface by comparing the first position information and the second position information, which under BRI, falls within the “mental processes” grouping of abstract ideas.

Claims 3 and 4 are rejected because they are directed to detecting the particles on the surface includes: correcting the first position information and the second position information, and comparing the corrected position information among the first position information and the second position information and uncorrected position information among the first position information and the second position information, which under BRI, falls within the “mental processes” grouping of abstract ideas.

Claims 5 and 6 are rejected for the same reasons of rejection of claim 1 as detailed above and because claims 5 and 6 are directed to executing an abnormal processing mode that responds to an abnormal state, which under BRI, falls within the “mental processes” grouping of abstract ideas.

Claims 8 and 9 are rejected above and because claim 8 is directed to acquiring third position information of a third pattern and detecting the one or more foreign objects by comparing the first position information and the third position information, which under BRI, falls within the “mental processes” grouping of abstract ideas.

Claims 10 and 11 are rejected because claim 10 is directed to notifying an operator of the request to determine how to respond to an abnormal state, which under BRI, falls within the “mental processes” grouping of abstract ideas.

Claim 12 is rejected because claim 12 is directed to executing an abnormal processing mode that responds to an abnormal state, which under BRI, falls within the “mental processes” grouping of abstract ideas.

Claim 13 is rejected for the same reasons of rejection of claim 1 as detailed above and because claim 1 comprises limitations similar or identical to that of claim 1, and therefore falls within the “mental processes” grouping of abstract ideas. The preamble of claim 13 does not positively add limitations to the claimed apparatus, or further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, it indicates an intended use of the claimed apparatus, i.e., acquiring first position information; acquiring second position information; and detecting by comparing the first position information and the second position information.

The above judicial exception is not integrated into a practical application.  Claims 1-13 do not recite any additional elements to integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims do not recite any additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 1-13 do not have additional elements recited in the claims beyond the judicial exception to integrate the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.  
Furthermore, claims 1-13 do not have additional elements recited in the claim to amount to significantly more than the judicial exception. 2019 PEG Section III(B), 84 Fed. Reg. at 54-55.

Claim 7 is dependent on claim 6 which has been rejected under 35 U.S.C. 101, and by virtue of its dependency on a claim rejected under 35 U.S.C. 101, have all the deficiencies of its parent claim inherent in it.

For reasons stated above, claims 1-13 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1 and 13, the claimed “first pattern” and the “second pattern” (or any pattern) are not described in the specification.  It raises the question “pattern of what?”.
Claims 2-12 being dependent on claim 1, have all the deficiencies of claim 1 inherent in them.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claims 1 and 13, the claimed “first pattern” and the “second pattern” or any pattern are not described in the specification.  It raises the question “pattern of what?”. The lack of clarity due to the unknown nature as to what the “first pattern” and the “second pattern” are has made the claims vague and indefinite.
Claims 2-12 being dependent on claim 1, have all the deficiencies of claim 1 inherent in them.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai, Atsushi (JP2011163804).

Claims 1 and 13 are rejected because: 
Hirai, Atsushi (Hirai hereinafter) teaches of a method of detecting a foreign object on a surface, the method comprising: acquiring image (which obviously comprises a pattern if present on the surface) of a plurality of pixels surrounding a target pixel (implying that position information of pixels are embedded in the image) and a foreign matter determination means 624 that determines the presence or absence of foreign matters, based on the image of luminance difference, i.e., comparing luminance difference between pixels (see abstract).
Hirai does not teach that the foreign object is detected on a stage in a method and apparatus for detecting particles on a surface.
However, in view of Hirai’s teaching of detecting a foreign object on a surface, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to detect a foreign object on any surface including the surface of a stage because the type of surface on which the foreign matter resides does not affect the detection results.

Claims 2-12 are rejected because they are extensions of the method claimed in claim 1 and merely comprises additional functions that anyone with ordinary skill in the art would have been able to perform or add for having additional features to the method of claim 1.   

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886